DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 3-13 are pending in the application, claim 13 us withdrawn from consideration.  Claims 2 and 14 have been cancelled.
Amendments to the claim 1, filed on 28 December 2020, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 28 December 2020, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to a non-elected without traverse.  Accordingly, claim 13 has been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Fredrick on 12 January 2021.
The application has been amended as follows: 
Please replace claims 3 and 13 in their entirety as re-written below.

3. (Currently Amended)  The foamed composite molded product according to claim 1[[2]], wherein at least a part of the portion of the insert material that is exposed to the outside of the in-mold foamed molded product is enveloped by the polyurethane foam

13. (Cancelled)

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) rejections in the Office Action mailed 26 October 2020.
With regards to the closest prior art of record Lindsay et al. (US 2011/0221254 A1):  The indicated prior art, while providing for --a foamed composite molded product--; does not provide any disclosure or teachings for a person to have made --a blind hole formed in the in-mold foamed molded product, wherefrom the portion of the insert material is exposed to the outside of the in-mold foamed molded product--.  (The allowable subject matter pertains to --a blind hole by which a portion of an insert material is exposed to the outside of an in-mold foamed molded product--, and at least one of --a structure in which the insert material is distanced from a bottom of the blind hole such that the portion of the insert material is exposed to the outside of the in-mold foamed molded product, from a top end of the insert material to a bottom end of the insert material--, and --a structure in which the insert material is inset into the bottom of the blind hole and only an upper side of the insert material is exposed to the outside of the in-mold foamed molded product--.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Lindsay with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Lindsay in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781